DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving section” and “control section” in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification [0169]-[0178] teach these components are implemented with processor and memory with circuits to execute stored code.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9, 12-13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (“Ying”) (US 20180199334 A1, effective filing date of provisional application No. 62/443,464 filed on Jan. 6, 2017).

Regarding claim 1, Ying teaches:
A terminal comprising: a receiving section [Figure 16] that receives at least one configuration information element by higher layer signaling [¶0164, resource pool i.e. PUSCH resource configured by gNB via RRC], the at least one configuration information element each including information on a periodicity of physical uplink shared channel (PUSCH) transmission [¶0164 periodicity information for PUSCH resource configured by gNB in a pre-configuration process before step 1 in Figure 11 included and determined by UE, see ¶0097-105 RRC for pre-configuration, thus pre-configured parameters such as periodicity etc. considered set by RRC] and corresponding to a band in one cell [¶0046, ¶0133 band in a cell,. Figure 10-11 licensed bands]; 
and a control section that, when the receiving section receives multiple configuration information elements [¶0164 and ¶0179 teaches wherein two resource pools may be pre-configured as per ¶0164 for a single resource pool, and the UE knows periodicity of both resource pools i.e. two configuration elements for pre-configuration have been received similarly to ¶0164, ¶0097-105, Examiner notes that “when” should be changed to “in response to determining” to avoid a possible contingent limitation issue as this limitation does not have patentable weight MPEP 2111.04 (II)], performs corresponding PUSCH transmission in accordance with at least one of the multiple configuration information elements [¶0179-180 initial transmission on one resource pool considered corresponding PUSCH transmission Figure 11, and see ¶0100-170 of provisional for support].

Regarding claim 9, Ying teaches The terminal according to claim 8, wherein the control section performs PUSCH transmission corresponding to only one of the multiple configuration information elements at a certain time [¶0179 initial transmission on first resource pool i.e. configuration at a time, retransmission may be according to another configuration at another time].

Regarding claim 12, Ying teaches:
The terminal according to claim 8, wherein the multiple configuration information elements each include information on a time domain resource and a frequency domain resource [¶0164 configuration includes time, resource block assignment corresponding to frequency resource, see same configuration elements for multiple pools ¶0179, ¶0068, ¶0097-105 resource block defined by bandwidth or frequency resource and time slot].


The terminal according to claim 9, wherein the multiple configuration information elements each include information on a time domain resource and a frequency domain resource [¶0164 configuration includes time, resource block assignment corresponding to frequency resource, see same configuration elements for multiple pools ¶0179, ¶0068, ¶0097-105 resource block defined by bandwidth or frequency resource and time slot].

Regarding claim 15, Ying teaches:
A radio communication method for a terminal [Figure 16], comprising: 
receiving at least one configuration information element by higher layer signaling [¶0164, resource pool i.e. PUSCH resource configured by gNB via RRC], the at least one configuration information element each including information on a periodicity of physical uplink shared channel (PUSCH) transmission [¶0164 periodicity information for PUSCH resource configured by gNB in a pre-configuration process before step 1 in Figure 11 included and determined by UE, see ¶0097-105 RRC for pre-configuration, thus pre-configured parameters such as periodicity etc. considered set by RRC]; and when the terminal receives multiple configuration information elements [¶0179 teaches wherein two resource pools may be pre-configured and the UE knows periodicity of both resource pools i.e. two configuration elements have been received similarly to ¶0164, ¶0097-105], performing corresponding PUSCH transmission in accordance with at least one of the multiple configuration information elements [¶0179 initial transmission on one resource pool considered corresponding PUSCH transmission].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (“Ying”) (US 20180199334 A1, effective filing date of provisional application No. 62/443,464 filed on Jan. 6, 2017) in view of Yang et al. (“Yang”) (US 20160143017 A1).

Regarding claim 10, Ying teaches: The terminal according to claim 8, wherein the configuration information element include information of at least one of a parameter relating to a demodulation reference signal, Modulation and Coding Scheme (MCS), a parameter relating to power control, whether or not to apply discrete Fourier transform precoding, a number of Hybrid Automatic Repeat reQuest (HARQ) processes, a number of repetitions K, and a redundancy version (RV) [¶0164 MCS configured by gNB].
Ying teaches pre-configuring MCS for a PUSCH configuration but not for multiple configurations however Yang teaches multiple configuration information elements each include information of at least one of a parameter relating to a demodulation reference signal, Modulation and Coding Scheme (MCS) [¶0110, plurality of information items about PUSCH repetition number of times and resource sets allocated pre-configured, a set among the sets may be pre-configured and include MCS level].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying such that each configuration includes the MCS. Ying already teaches a first pre-configured set with MCS but does not expressly teach this for the second set however it would have been obvious to modify Ying such that any configuration for any resource set includes MCS as in Yang ¶0110 for effective MTC communication ¶0016-18. 

Regarding claim 11, Yang teaches:
The terminal according to claim 9, wherein the configuration information element include information of at least one of a parameter relating to a demodulation reference signal, Modulation and Coding Scheme (MCS), a parameter relating to power control, whether or not to apply discrete Fourier transform precoding, a number of Hybrid Automatic Repeat reQuest (HARQ) processes, a number of repetitions K, and a redundancy version (RV) [¶0164 MCS configured by gNB].
Ying teaches pre-configuring MCS for a PUSCH configuration but not for multiple configurations however Yang teaches multiple configuration information elements each include information of at least one of a parameter relating to a demodulation reference signal, Modulation and Coding Scheme (MCS) [¶0110, plurality of information items about PUSCH repetition number of times and resource sets allocated pre-configured, a set among the sets may be pre-configured and include MCS level].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying such that each configuration includes the MCS. Ying already teaches a first pre-configured set with MCS but does not expressly teach this for the second set however it would have been obvious to modify Ying such that any configuration includes MCS as in Yang ¶0110 for effective MTC communication ¶0016-18. 

Regarding claim 14, Ying-Yang teaches:
The terminal according to claim 10, wherein the multiple configuration information elements each include information on a time domain resource and a frequency domain resource [Ying ¶0164 configuration includes time, resource block assignment corresponding to frequency resource, see same configuration elements for multiple pools ¶0179, ¶0068 resource block defined by bandwidth or frequency resource and time slot, see also Yang ¶0110 rationale for combination as in claim 10].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478